      Case 5:20-cv-00421-MTT-CHW Document 4 Filed 03/16/21 Page 1 of 7




                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF GEORGIA
                             ALBANY DIVISION

MANETIRONY CLERVRAIN,            :
                                 :
                 Plaintiff,      :
                                 :               NO. 5:20-CV-00421-MTT-TQL
           VS.                   :
                                 :
BRIAN KEMP,                      :
                                 :
           Defendant.            :
________________________________ :

                               ORDER OF DISMISSAL

        Plaintiff Manetirony Clervrain, a former federal prisoner subsequently detained

 at the Moore Detention Center in Okmulgee, Oklahoma by U.S. Immigration and

 Customs Enforcement pending removal, has filed an action titled “Motion for

 Consideration and Compelling Imposition Financial Burden by Invoking the Ant(s)

 Movement Act (‘TAMA’)”. ECF No. 1.            Plaintiff also moves to proceed in forma

 pauperis. ECF No. 2.

       For the reasons discussed below, Plaintiff’s motion to proceed in forma pauperis is

DENIED and, because Plaintiff’s complaint does not state a right to any recognizable relief

and contains frivolous allegations, this action is DISMISSED WITHOUT PREJUDICE.

       I. DISMISSAL AS FRIVOLOUS PURSUANT TO 28 U.S.C. § 1915A

       Under 28 U.S.C. § 1915A(a), a federal court is required to conduct an initial

screening of a prisoner complaint “which seeks redress from a governmental entity or
      Case 5:20-cv-00421-MTT-CHW Document 4 Filed 03/16/21 Page 2 of 7




officer or employee of a governmental entity.” Section 1915A(b) requires a federal court

to dismiss a prisoner complaint that is: (1) “frivolous, malicious, or fails to state a claim

upon which relief may be granted”; or (2) “seeks monetary relief from a defendant who is

immune from such relief.”

       A claim is frivolous when it appears from the face of the complaint that the factual

allegations are “clearly baseless” or that the legal theories are “indisputably meritless.”

Carroll v. Gross, 984 F.2d 392, 393 (11th Cir. 1993). A complaint fails to state a claim

when it does not include “enough factual matter (taken as true)” to “give the defendant fair

notice of what the . . . claim is and the grounds upon which it rests[.]” Bell Atlantic Corp.

v. Twombly, 550 U.S. 544, 555-56 (2007) (noting that “[f]actual allegations must be enough

to raise a right to relief above the speculative level,” and that the complaint “must contain

something more . . . than … a statement of facts that merely creates a suspicion [of] a

legally cognizable right of action”) (internal quotations and citations omitted); see also

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (explaining that “threadbare recitals of the

elements of a cause of action, supported by mere conclusory statements, do not suffice”).

In making the above determinations, all factual allegations in the complaint must be viewed

as true. Brown v. Johnson, 387 F.3d 1344, 1347 (11th Cir. 2004). Moreover, “[p]ro se

pleadings are held to a less stringent standard than pleadings drafted by attorneys and will,

therefore, be liberally construed.” Tannenbaum v. United States, 148 F.3d 1262, 1263

(11th Cir. 1998).

       A review of court records on the Federal Judiciary’s Public Access to Court

Electronic Records (“PACER”) database reveals Mr. Clervrain has been the plaintiff in
                                             2
      Case 5:20-cv-00421-MTT-CHW Document 4 Filed 03/16/21 Page 3 of 7




over one hundred civil actions across the United States. Plaintiff has repeatedly been

identified as a litigant who abuses the judicial process. See, e.g., Clervrain v. Cuccinelli,

20-cv-989-bbc, 2020 WL 6702003 at 1 (W.D. Wis. Nov. 13, 2020) (“Plaintiff is a prolific

litigator, and has filed more than 100 cases in federal court, most of which have been

dismissed as frivolous or for failure to state a claim upon which relief may be granted.”);

Clervrain v. Washington, No. 2:20-CV-5706, 2020 WL 7318096, at *2 (S.D. Ohio Dec.

11, 2020)(Plaintiff attempts to “bamboozle the court.”); Clervrain v. Pompeo, No. 4:20-

CV-00555-SRC, 2020 WL 7714613 at 2 (E.D. Mo. Dec. 28, 2020) (“indecipherable”

complaint that discusses “apartheid, genocide, terrorism, the Vienna Convention, and mass

deportation”); Clervrain v. Sawyer, No. 1:20-CV-348, 2020 WL 3424893, at *2 (W.D.

Mich. June 23, 2020) (“the court is unable to decipher Plaintiff’s rigmarole”); Clervrain v.

Wilson, No. 2:20-CV-02061, 2020 WL 1977392, at *2 (W.D. Ark. Apr. 24, 2020)(“the

Court can infer no plausible claims from Plaintiff's 212 pages of jabberwocky”).

       Consistent with his pattern in other cases, Plaintiff names as the only defendant in

this case a state official, Governor Brian Kemp, but makes no attempt to explain how the

Governor of Georgia is responsible for whatever constitutional or federal statutory injury

he is alleging. See e.g., Clervrain v. Herbert, Case No. 2:20-CV-880-JNP, 2020 WL

7714735 at 1 (D. Utah Dec. 29, 2020) (“the governor of Utah – the only respondent named

– cannot possibly have the authority to release Petitioner from a detention facility in

Oklahoma”; dismissed for failure to state a claim); Clervrain v. Benner, 8:20CV513, 2020

WL 7632142 at 1 (D. Neb. Dec. 22, 2020) (“Plaintiff ... neglects to describe the Defendant,

his place of residence, his actions or inaction, and how he constitutionally harmed

                                             3
      Case 5:20-cv-00421-MTT-CHW Document 4 Filed 03/16/21 Page 4 of 7




Plaintiff”; dismissed as frivolous); Marin, 2020 WL 5408581 at 2-3 (plaintiff names former

state official from elsewhere as defendant, “but does not explain who [he] is, where he

resides, or what constitutional injury he had inflicted”; dismissed as frivolous).

       A district court properly dismisses a complaint when the plaintiff, other than naming

the defendant in the caption of the complaint, fails to state any allegations that connect the

defendant with an alleged constitutional violation. Douglas v. Yates, 535 F.3d 1316, 1322

(11th Cir. 2008) (citing Pamel Corp. v. P.R. Highway Auth., 621 F.2d 33, 36 (1st Cir.

1980)) (“While we do not require technical niceties in pleading, we must demand that the

complaint state with some minimal particularity how overt acts of the defendant caused a

legal wrong.”); Zatler v. Wainwright, 802 F.2d 397, 401 (11th Cir. 1986); Williams v.

Bennett, 689 F.2d 1370, 1380 (11th Cir. 1983) (citations omitted) (stating there must be

proof of an affirmative causal connection between the actions taken by a particular person

‘under color of state law’ and the constitutional deprivation”).

       In short, this Court, like those in essentially every other federal jurisdiction in which

Clervrain has filed a lawsuit, finds it is simply unable to determine what causes of action are

being alleged against the named Defendant or what relief is being sought. See Fed. R. Civ. P.

8(a) (“A pleading . . . must contain: (1) a short and plain statement of the grounds for the

court’s jurisdiction, . . . ; (2) a short and plain statement of the claim showing that the pleader

is entitled to relief; and (3) a demand for the relief sought.”).

       The liberal construction that applies to pro se pleadings cannot serve as a substitute for

establishing a cause of action, and if the Court determines that the factual allegations in a

complaint are “clearly baseless” the complaint should be dismissed as frivolous. Neitzke v.

                                               4
      Case 5:20-cv-00421-MTT-CHW Document 4 Filed 03/16/21 Page 5 of 7




Williams, 490 U.S. 319, 327 (1989); see also Denton v. Hernandez, 504 U.S. 25, 32-33 (1992)

(citing Neitzke, 490 U.S. at 325-28) (stating that a court may dismiss a claim as factually

frivolous if the facts alleged are clearly baseless, fanciful, fantastic, or delusional). Plaintiff’s

factual allegations are clearly baseless and “rise to the level of the irrational or wholly

incredible” and, therefore, his action is frivolous.

        II. DISMISSAL PURSUANT TO 28 U.S.C. § 1915(g)

       Under 28 U.S.C. § 1915(g), a prisoner is barred from bringing a civil action in

federal court in forma pauperis

       if [he] has, on 3 or more prior occasions, while incarcerated or detained in
       any facility, brought an action or appeal in a court of the United States that
       was dismissed on the grounds that it is frivolous, malicious, or fails to state
       a claim upon which relief may be granted, unless the prisoner is under
       imminent danger of serious physical injury.

       This is known as the “three strikes provision.” A prisoner incurs a “strike” any time

he has a federal lawsuit or appeal dismissed on the grounds that it is (1) frivolous, (2)

malicious, or (3) fails to state a claim. See Medberry v. Butler, 185 F.3d 1189, 1192 (11th

Cir. 1999); see also Daker v. Comm’r, Ga. Dep’t of Corr., 820 F.3d 1278, 1283-84 (11th

Cir. 2016) (confirming that “these three grounds are the only grounds that can render a

dismissal a strike”). Once a prisoner incurs three strikes, his ability to proceed in forma

pauperis in federal court is greatly limited: leave to proceed in forma pauperis may not be

granted unless the prisoner is under imminent danger of serious physical injury. Medberry,

185 F.3d at 1192.




                                                5
      Case 5:20-cv-00421-MTT-CHW Document 4 Filed 03/16/21 Page 6 of 7




       As noted above, Plaintiff is a notorious filer of frivolous lawsuits. Below are just

three of his numerous complaints that have been dismissed as frivolous, malicious, or for

failure to state a claim and constitute strikes under § 1915(g):

   1) Clervrain v. Stone, No. CV 318-028, 2018 WL 3939323 (S.D. Ga. Aug. 16, 2018)

   2) Clervrain v. Sawyer, No. 1:20-cv-348, 2020 WL 3424893 (W.D. Mich. June 23,

       2020)

   3) Clervrain v. Marin, No. 20-CV-925 JLS (RBB), 2020 WL 5408581, at *2 (S.D. Cal.

       Sept. 9, 2020)

Additionally, Plaintiff has been identified as a three-striker in multiple district court orders

including these three dismissals:

   1) Clervrain v. Schimel, No. 4:20-CV-538-SRC, 2020 WL 1975121 (E.D. Mo. Apr.

       24, 2020)

   2) Clervrain v. Way, No. 220CV00540LCBSGC, 2020 WL 3790691 (N.D. Ala. July

       7, 2020)

   3) Clevrain v. Rosado, No. 120CV0389TJMCFH, 2020 WL 4434867 (N.D.N.Y. Aug.

       3, 2020)

       Plaintiff is therefore barred from prosecuting this action in forma pauperis unless

he is in imminent danger of serious physical injury. 28 U.S.C. § 1915(g). To qualify for

this exception, a prisoner must allege specific facts that describe an “ongoing serious

physical injury,” or “a pattern of misconduct evidencing the likelihood of imminent serious

physical injury.” Sutton v. Dist. Attorney’s Office, 334 F. App’x 278, 279 (11th Cir. 2009)

(per curiam) (internal quotation marks omitted). Complaints of past injuries are not

                                               6
      Case 5:20-cv-00421-MTT-CHW Document 4 Filed 03/16/21 Page 7 of 7




sufficient. See Medberry, 185 F.3d at 1193. Vague and unsupported claims of possible

dangers likewise do not suffice. See White v. State of Colo., 157 F.3d 1226, 1231 (10th

Cir. 1998). The exception to § 1915(g) is to be applied only in “genuine emergencies,”

when (1) “time is pressing,” (2) the “threat or prison condition is real and proximate,” and

(3) the “potential consequence is serious physical injury.” Lewis v. Sullivan, 279 F.3d 526,

531 (7th Cir. 2002).

       Because the allegations in Plaintiff’s Complaint in no way demonstrate that Plaintiff

is presently in imminent danger of serious physical injury, Plaintiff should not be permitted

to proceed in forma pauperis pursuant to § 1915(g), and his Complaint should be dismissed

without prejudice to his right to refile with pre-payment of the full filing fee. See Dupree

v. Palmer, 284 F.3d 1234, 1236 (11th Cir. 2002) (per curiam) (“[T]he proper procedure is

for the district court to dismiss the complaint without prejudice when it denies the prisoner

leave to proceed in forma pauperis pursuant to the three strikes provision of § 1915(g)”)

       III. CONCLUSION

       For the foregoing reasons, the Court DENIES Plaintiff’s motion to proceed in forma

pauperis (ECF No. 2) and DISMISSES this action WITHOUT PREJUDICE. If Plaintiff

wishes to bring a new civil rights action, he may do so by submitting a new complaint form

and paying the full filing fee.


        SO ORDERED, this 16th day of March, 2021.

                                          S/Marc T. Treadwell
                                          MARC T. TREADWELL, CHIEF JUDGE
                                          UNITED STATES DISTRICT COURT

                                             7
